Citation Nr: 1220704	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  01-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the apportionment of the Veteran's Department of Veterans Affairs (VA) disability compensation benefits for the support of his daughter, F, should have been terminated prior to June 1, 2005.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services

R.W. represented by: 	Oregon Department of Veterans Services



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 1999 Apportionment Decision of the Regional Office (RO) in Portland, Oregon.  

The appellant in this case is the Veteran, who disputes the decision allowing apportionment.  The appellee is the Veteran's ex-spouse, who is the mother of his daughter, F.  As such, the case has been captioned as shown on the first page of the decision and at the top of each subsequent page. 

The Board remanded this case in March 2005 and again in March 2010.  The case has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  F. was born in May 1988 to R. and the Veteran.  

2.  In December 1998, R. filed a claim for apportionment benefits on behalf of F.

3.  In November 1999, the RO awarded an apportionment of the Veteran's VA compensation to the appellant on behalf of the child in the amount of $600 per month from December 21, 1998 to September 30, 1999, and of $400 per month from October 1, 1999 to May 2006 (when she turned 18 years old).

4.  While the Veteran's parental rights were terminated as of November 21, 1997, his daughter, F, continued to be a "child" as defined by VA.

5.  In August 2009, the RO determined that the apportionment should have been terminated as of June 1, 2005 because a May 2005 financial status report showed that the payment created a hardship for the Veteran.

6.  The record established hardship on the part of R. and her minor child, as the Veteran was not discharging his responsibilities to his dependent.  The grant of an apportionment effective December 21, 1998, to June 1, 2005, did not result in undue hardship to the Veteran.


CONCLUSION OF LAW

The apportionment of the Veteran's VA benefits in the amount of $600 on behalf of his spouse and minor child during the period between December 21, 1998 to September 30, 1999, and of $400 per month from October 1, 1999 to June 1, 2005 was proper.  38 U.S.C.A. §§ 5307, 5110 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 19.100-102 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, this case has been remanded twice by the Board.  In the March 2010 remand, the Board laid out a detailed factual background, which will be repeated here to understand the background of the case, although this time, the Board has cited to the evidence in the record that supports the facts.  

In December 1992, the Veteran applied for VA compensation benefits.  See VA Form 21-526, Veteran's Application for Compensation or Pension.  He listed his daughter, F. as his child not in his custody, indicated that he was divorced from her mother, R., and that he paid $200 in child support monthly.  Id. at item #s 22E-G.  The Veteran was subsequently awarded VA compensation benefits and was paid additional benefits for one dependent, F., his daughter.  See August 1993 award letter.

Following the issuance of a rating decision in May 1997, the Veteran was sent a notification letter in June 1997 regarding his compensation benefits, including his additional benefits for F., his daughter.  See letter.

In December 1998, R. filed a claim for apportionment of the Veteran's VA benefits on behalf of F.  See VA Form 21-4138, Statement in Support of Claim.  R. stated F. was in her custody and that the Veteran did not pay any child support.  Id.  In a separate document, she indicated she was in receipt of $657 of income, which was through aid to families with dependent children and food stamps.  See Apportionment Questionnaire.  She listed her monthly living expenses as approximately $1000.  Id.

In a June 1999 letter, VA requested information from R. regarding child support payments.  Id.  In an August 1999 letter, VA sought additional information from R., including financial information.  Id.  Likewise, VA contacted the Veteran to obtain information, including financial information, and to notify him that an apportionment was being sought.  See August 1999 letter.

The next month, R. responded, providing her financial information.  See September 1999 VA Form 21-4138.  She indicated that the Veteran had not paid any child support since their divorce in 1991.  Id.  The Veteran did not respond to VA's letter.

In a December 1999 Administrative Decision, the RO determined that an apportionment was warranted.  See VA Form 21-441, Special Apportionment Decision.  R., on behalf of F., was awarded $600 monthly from December 1998 through September 1999.  Id.  Thereafter, a $400 apportionment was awarded until May 2006 (F.'s 18th birthday).  Id.  In December 1999, both R. and the Veteran were notified of this action.  See letters.  In February 2000, when an adjustment was made, both parties were again notified by the RO.  See letters.

In January 2000, the VA Debt Management Center at the Regional Office and Insurance Center in St. Paul, Minnesota, received correspondence from the Veteran in which he indicated that he was wrongly accused by R. of sexually abusing F. and was ordered to undergo sexual offender treatment before he was permitted to have any visitation.  See letter.  The Veteran indicated that he rejected this order and had not seen his daughter since.  Thereafter, he stated that R. had told him she planned to remarry, and he signed papers to the effect that he would consent to his daughter being adopted if child support was waived.  He submitted the supporting documentation of the agreement regarding F.'s adoption.  The Veteran reported the adoption never took place and he stated that R. eventually divorced.  The Veteran indicated that VA had awarded R. an apportionment in 1999 and she was also awarded $289 per month by the Support Enforcement Division of Oregon.  Meanwhile, the Veteran reported that he was not permitted visitation and had his income reduced.  He submitted documentation of the award of $289 per month.  He also completed a VA Form 20-5655, Financial Status Report, wherein he indicated his income was less than his expenses by $105, but which included his deducting the $400 from his monthly income.  See January 2000 letter and attachments.

In a March 2000 Special Apportionment Decision, the RO determined that the $400 apportionment should be continued, as it represented about 20 percent of the Veteran's benefits per 38 C.F.R. § 3.451.  See decision.  VA noted that the Veteran's monthly VA benefit included an additional $80 based on the dependency of F.  VA found no evidence that this apportionment would cause undue hardship on the Veteran.

The Veteran submitted a notice of disagreement to this decision, see VA Form 21-4138, received in February 2001, and provided a Financial Status Report which showed that his monthly income from VA was exceeded by his monthly debts and he had no liquid assets, see VA Form 20-5655.  Specifically, the Veteran indicated that his income was his VA compensation of $2189 and that his expenses (which included the apportionment) were $3038.  See VA Form 20-5655.  Included in his expenses was a $364.80 per month payment for the child support arrears.  The Veteran reported that his "Monthly payments on Installment Contracts and Other Debits" added to $1,798.  The Veteran wrote that he was now contributing $400 + $346.80 per month for child support for a total of $746.80.  See VA Form 21-4138.  He attached a document, which showed that he owed $13,192 for child support from September 1993 to April 1999.  See Notice of Intent to Establish and Enforce Arrears.

In July 2001, a statement of the case was issued to both the Veteran and R.  Thereafter, the Veteran perfected his appeal.  See VA Form 9, Appeal to the Board, received in July 2001.  Attached to the Veteran's substantive appeal was a May 2001 letter from the Circuit Court of Oregon, which showed that all arrears in child support had been satisfied and that the corrected amount of support from August 1993 to June 1999 was zero dollars and that from June 1, 1999 forward, the modified amount of child support was $129 per month.  The basis for the zero amount was the 1993 court document, wherein R. had indicated that the Veteran's arrearages owed through July 1993 would be deemed satisfied if he agreed to the adoption of F. 

A March 2003 court document from Oregon's Division of Child Support shows that a motion for modification of child support was filed in October 2002.  The judge noted he had held a telephone hearing in February 2002 with the parties.  In the court documents dated in October 2002, it shows that the Veteran was earning his VA benefits plus minimum wage.  In the findings of fact in the March 2003 order, the judge noted that the Veteran earned $2,250 monthly from his Veterans disability benefit and earned an additional $600 from work.  He wrote that R. received $400 per month for the child and that the child resided with R.  These documents reflect that the Veteran was given an opportunity to appeal the order.  See Notice of Intent to Enter Order/Judgment, dated March 2003.

In April 2003, R. responded that F. had not seen the Veteran since she was two years old following a court order of "No Contact" for sexual abuse.  See VA Form 21-4138.  She indicated that the Veteran refused to participate in court-ordered sex offender treatment and undergo an evaluation at the grand jury hearing, so he lost custody rights.  She stated that the Veteran thereafter repeatedly appealed, but lost, and had not had any visitation.  She also provided financial information.  See Apportionment Questionnaire.  

In a November 2004 statement, the Veteran reported that it was true that he had not paid child support, but he was unable to pay due to the cost of living.  He stated that R. agreed to his not paying.  He wrote he believed that F. was no longer living with R.  See VA Form 21-4138.

In January 2005, the Veteran reported that F. had not lived at home or gotten her apportioned benefits from her mother since she was 13 years old and he had a recorded statement purportedly from her to that effect, which is part of the record.  See letter.  Thereafter, the Veteran indicated that F. had lived on her own with a 16 year old minor boy since she was 13 years old and that R. had given her only $50 to date.  He claimed that the apportionment was fraudulent.  

In January 2005, a letter from F. was received in which she indicated that she had lived with a boy in 2001 for 1 month.  See letter.  They then moved in with her family for three months.  In 2002, she lived with her family.  In 2003, she lived with the boy's family.  In 2004 (when she was 16 years old), she moved into an apartment with the boy, with her mother's consent, but then moved in with his stepfather who had temporary guardianship of her.  Later that year, she went to Alaska then moved back to Oregon with her guardian.  In 2005, she moved in with a friend and the friend's parents.  She indicated that she did not receive more than $50-$100 from R. over that period of time.  

In February 2005 correspondence, the Veteran requested that the apportionment be terminated and indicated that he was going to pick up his daughter that month and she would be residing with him.  

In March 2005, the Board remanded this case for financial information from both the Veteran and R. and any pertinent court documents.  It also found that the RO had wrongfully adjudicated the claim as one involving a "special" apportionment as opposed to a "regular" apportionment.  See 38 C.F.R. §§ 3.450, 3.451.

In a May 2005 financial status report, the Veteran reported that his debts exceeded his income by $74 monthly.  See VA Form 5655.  In this form, the Veteran reported his income from VA as $1987, which included his subtraction of the $400 to the 100 percent rate with a child, which at that time was $2387.  The Veteran wrote he had not worked for the past two years.  Id.

That same month, a letter was received from T., the Veteran's son and F.'s brother.  See letter.  He indicated that F. called him in May 2005 and told him that her mother gave her permission to live with a boy who was 16, when she was 13 years old.  She helped set them up in an apartment and bought her birth control pills.  She did not thereafter give F. financial assistance.  He indicated that the Veteran was trying to stop the apportionment and help F., but T. did not know where she was located.  

In September 2005, a financial status report was received from R. in which she indicated that her monthly expenses greatly exceeded her income.  See VA Form 5655.  She indicated her only income was the $400 she received from the Veteran's apportionment.  She reported being married, her husband's income and other information.  See letter.  She submitted a letter indicating that she had always had custody of F. and F. had always lived with her.  

In November 2005, the Veteran informed VA that he had gotten married.  See VA Form 21-686c, Declaration of Dependents.

In September 2007, the RO sent a letter to R, requesting that she verify whether F. lived with her from 2001 until her 18th birthday and, if not, what the details were of any arrangements that had been made.  See letter.  Also, she was requested to indicate if she had provided financial support to F. from 2001 until her 18th birthday.  This letter was returned as undeliverable.  VA sent another letter to a different address in April 2009 asking the same questions that were asked in the September 2007 letter.  See April 2009 letter.  R. replied that she had always lived with her daughter and provided financial support to her.  See VA Form 21-4138, dated in April 2009.

In June 2009, the Veteran submitted legal and court documents, which showed that the Veteran's parental rights were in fact terminated as of November 21, 1997.  See submission.  The Veteran stated he had not been informed of this or he would have reported it to VA sooner.  Because of the termination of his parental rights, the Veteran asked that the apportionment paid to R. be paid to him.  

In an August 2009 Apportionment Decision, the RO determined that the apportionment was a necessary benefit at the time of application and found that the Veteran's parental rights for VA purposes was not terminated based upon the court document.  It found, however, that the apportionment should have been terminated on June 1, 2005, due to a hardship imposed on the Veteran (based on his financial information submitted at that time).  The RO also determined that R. did not financially support F., although it is unclear as to what date it made that finding.  It informed both the Veteran and R. of its proposal to stop the apportionment; however, it does not appear that R. received this notice, as the supplemental statement of the case was returned as undeliverable.  The RO sent the supplemental statement of the case to another address and, again, it was returned as undeliverable.

In March 2010, the Board remanded the claim to have R. and F. submit supporting documentation of where F. resided during the time period in question.  See Remand.  The RO sent letters to both R. and F. as requested by the Board.  Both letters were returned as undeliverable.  VA contacted the Veteran and asked him if he knew their addresses, and the Veteran reported he had not had contact with either person "in years."  See VA Form 21-0820, Report of General Information.  VA was unable to locate R. or F.

The Veteran maintains that since he had been divested of his parental rights, there should never have been an apportionment.  

II.  Duties to Notify & Assist

This appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  However, VA regulations include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102.  

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting party or parties to the extent that it contains information, which could directly affect the payment or potential payment of benefit, which is subject of the contested claim.  38 U.S.C.A. § 7105A, 38 C.F.R. § 19.102.  

In this case, the Veteran filed a notice of disagreement in February 2001 and a statement of the case was issued to him and R. in July 2001.   The Veteran perfected his appeal that same month.  There have been multiple supplemental statements of the case issued in this case, and VA has ensured that copies were sent to both the Veteran and R.  Following the August 2009 determination to stop apportionment payments as of June 1, 2005, all copies of the statement of the case (and March 2010 Board remand) sent to R. have been returned as undeliverable.  The RO sent the notices to more than one address.  The Board finds that VA has complied with the regulations pertaining to simultaneously contested claims.

In March 2005, the Board remanded the claim for both the Veteran and R. to complete financial forms.  Both parties completed such forms, and the claim was readjudicated in August 2009.  While R. has not been able to receive a copy of the readjudication, VA has sent notification letter to multiple addresses and is unable to locate the R. at that time.  Regardless, VA has provided substantial compliance with the Board's remand instructions.  

In March 2010, the Board remanded the claim for R. and F. to provide the residence and custody status of F. from 2001 onward.  As noted above, R.'s December 2011 letters were returned as undeliverable.  F.'s letter was not returned as undeliverable, but she did not respond.  VA had contacted the Veteran around the time it sent the December 2011 letters and asked him if he knew where either person lived.  See VA Form 21-0820, Report of General Information.  The Veteran responded he had not had any contact with either "in years" and had no idea "where they actually reside."  Id.  Neither R. nor F. responded to the letters (the letter and supplemental statement of the case sent to R. were returned as undeliverable).  Such remand also ordered that the Veteran's representative have an opportunity to offer argument on his behalf, which was accomplished in February 2012.  Therefore, the Board finds that VA provided substantial compliance with the March 2010 remand orders.

For the above reasons, the Board finds that VA has complied with the special procedural requirements governing simultaneously contested claims.  Therefore, the Board may proceed with appellate review of the appellant's appeal as all procedures required in a contested claim have been followed.



III.  Applicable Law & Analysis

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.  If the Veteran's child is not in his or her custody, all or any part of compensation payable on account of any Veteran may be apportioned as is prescribed by the Secretary of Veterans Affairs.  38 U.S.C.A. § 5307; see also 38 C.F.R. § 3.452(a).
 
A Veteran's benefits may be apportioned if a Veteran is not residing with his spouse or his children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2011).  VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  The applicable facts are that the Veteran's child is not residing with the Veteran and the Veteran is not reasonably discharging his responsibility for the child's support.  Id. at (a)(1)(ii).  No apportionment will be paid where the Veteran is providing for the dependent.  Id. at (c).  The second type of apportionment is a "special" apportionment and is paid in accordance with 38 C.F.R. § 3.451.  As noted in the March 2005 Board remand, the special apportionment is not applicable in this case.  

A Veteran's benefits will not be apportioned where the child of the disabled person has been legally adopted by another person, except the additional compensation payable for the child.  38 C.F.R. § 3.458(d) (2011).  

Under VA Manual M21-1MR, Part III, Subpart iii, Chapter 5, Section G provides that the adoption of a Veteran's child outside the Veteran's family does not break the relationship between the Veteran and the child, even if the Veteran's parental rights have been terminated.  

The Veteran contends that the apportionment granted to R. since 1998 was based upon fraudulent facts.  He states that R. knew that his parental rights had been terminated in 1997 and that she submitted a claim for apportionment knowing that the Veteran's parental rights had been terminated and that she was not legally entitled to these benefits on behalf of F.  He believes that VA should pay all the money it has paid to R. on behalf of F. back to the Veteran.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the apportionment paid to R. on behalf of F. was improper or based upon fraud from December 1, 1998, until June 1, 2005.  

While the Veteran alleges that the termination of his parental rights essentially terminated his financial responsibility towards F., it is an incorrect belief based upon VA law.  As noted above, the M21-1MR provides that termination of parental rights does not break the relationship between and the Veteran and the child.  See VA Manual M21-1MR, Part III, Subpart iii, Chapter 5, Section G.  In this case, F. was never adopted by another person, which makes the facts in this case even stronger as F. being the child of the Veteran and being entitled to all benefits that a child is entitled to under VA law.  See 38 C.F.R. § 3.58 (2011) (a child of a Veteran adopted out of the family of the Veteran either prior or subsequent to the Veteran's death is nevertheless a child within the meaning of VA regulations and is eligible for benefits payable under all laws administered by VA).  

Additionally, even if the termination of the parental rights caused F. to be limited to the additional compensation payable for one dependent child from the Veteran's monthly compensation benefit payment, VA was not informed that the Veteran's parental rights had been terminated until June 2009-more than 10 years following R.'s claim for apportionment benefits.  The Board cannot find any fault on the part of VA when it was unaware that the Veteran's parental rights had been terminated.  Thus, on this basis, the Board finds that the Veteran's claim of entitlement to all the monies paid to R. on behalf of F. from 1998 to 2005 is denied.

As to the amount awarded to R. ($600 from December 1, 1998, to September 30, 1999, and $400 from October 1, 1999, to May 31, 2005), the Board finds as fact that the Veteran was not reasonably discharging his responsibility for F.'s support.  See 38 C.F.R. § 3.450(a)(1)(ii).  In November 2004, the Veteran admitted he had not paid child support, which was six years after R. had reported the Veteran had not paid any child support since their divorce in 1991.  See November 2004 statement ("[I]t is true that I have not provided child support. . . .").  At the time of R.'s application, she indicated her income was based solely upon public assistance, and her expenses exceeded her income by $343.  See Apportionment Questionnaire, received December 1998.  VA had written to the Veteran and requested financial information and whether an apportionment would cause undue hardship.  See August 1999 letter to Veteran asking for this information.  As noted by the RO in awarding R. apportionment benefits on behavior of F., the Veteran did not respond to VA's August 1999 letter.

VA's General Counsel has stated that the purpose of apportionment is to effectuate the responsibility of a VA beneficiary to support the beneficiary's dependent.  VAOPGCPREC 74-90 (July 18, 1990)(citing Stone v. Stone, 67 S.W.2d 189 (Ark.1934).  R. demonstrated a need for support for F. based on her limited means.  As such, the Board must consider whether the amount apportioned would result in "undue hardship" to the Veteran.  The pertinent regulation does not define what constitutes "undue hardship." 

When the Veteran submitted financial information in February 2000, he showed he was earning more income than his expenses.  In reporting his "net income," he removed the $400 awarded in apportionment.  Thus, his tax-free income was $2116 and his expenses were $1821, which shows that his income exceeded his expenses by $295 before the apportionment was factored in.  

The Board notes it has concern with the Veteran's report of income during the appeal, which has caused the Board to find the Veteran's statements not credible.  During the appeal period, the Veteran submitted three financial disclosure forms in February 2000, March 2001, and May 2005.  Each time, he indicated that his only income was his VA compensation and that he had not worked in two years.  He specifically crossed out the part of the form that asked for his employment from the last two years.  See forms.  However, in court documents submitted in connection with the Veteran and R.'s child support issues involving the State of Oregon, a judge noted that the Veteran's income involved VA compensation and an additional $600 per month in a minimum wage job.  See March 2003 Order.  In this regard, the judge noted he had a telephone hearing in February 2002, a motion for modification in October 2002, and then the order was signed in March 2003-a period that covers approximately one year.  The judge stated that the Veteran had a gross monthly income of $2850, which included "$600 gross income from work."  This leads the Board to conclude that the Veteran was working from at least February 2002 to March 2003.  

While the Veteran was seeking a 100 percent evaluation for PTSD, he alleged multiple times that he was unable to work and would essentially forever be unable to work.  See November 1993 statement; January 1994 statement; March 1997 Social and Industrial Survey; March 1997 VA examination report; and May 1997 statement.  The rating decision that awarded the Veteran with a 100 percent evaluation established that the basis for such evaluation was based on a history of "being unable to follow substantially gainful employment."  See January 1994 rating decision.  The Veteran gave the impression that he was incapable of working.  However, clearly, that was not the case as evidenced by the Oregon court documents.

Although the Veteran was not required to report his employment to VA, as he was in receipt of a 100 percent schedular evaluation (as opposed to receipt of a total rating for compensation based upon individual unemployability), the fact that he was earning income that he failed to report to VA is a concern.  In other words, the Board finds that there are credibility concerns as to the accuracy of the income reported by the Veteran, and as a result, the Veteran's allegations of "hardship" are accorded significantly lessened probative value, and this discrepancy has caused all three of his financial disclosure documents to be of questionable credibility and accuracy.

Further supporting this finding is the Veteran reported to VA in his 1992 application for compensation benefits (VA Form 21-526) that he was paying child support of $200 per month, when, in fact, he later admitted he never paid any child support.  When the Veteran signed the VA application, he attested to the truth of the facts he reported under penalty of perjury.  See "Certification" above signature and "Penalty" under item #s 43 & 44.  See also VA Form 20-5655, Financial Status Report at item # 34F & "Penalty" under item #s 37 & 38 (Veteran reports paying $364.80 per month in child support under penalty of perjury).  Thus, the Veteran knowingly provided facts that were not true.  This negatively impacts the Veteran's credibility, as he has shown that he can provide false facts while attesting to the truth of these facts.

When VA granted compensation benefits in August 1993, it informed the Veteran that he was receiving an additional sum of money for his dependent, "F."  See letter on page 1.  The Veteran continued to receive this additional sum each month for "F." for the next five years and did not give any of the money to F.  Thus, the Veteran was accepting money on behalf of F's support, but he did not provide that monetary support to F.  This further negatively impacts the Veteran's credibility, and the Board finds that the Veteran's statements have no probative value.

VA was unable to determine whether R. was using the money she received for F.  The Board has listened to the CD the Veteran submitted of a phone conversation he had with F.  In that conversation, F. reported that R. had given her, at most, $100 of the money she (R.) had received on behalf of F.  On the other hand, R. has stated that F. lived with her and that she used the money she received for F.  One could argue that because R. had not responded to VA's request (via the March 2010 Board remand) to verify that F. had lived with her and that she used the monies on behalf of F. that such was indicative of her being dishonest with VA.  

The Board has weighed all these facts.  What is not in dispute is that F. was never adopted into another family.  Additionally, the Veteran admitted in a November 2004 statement he had not paid child support on behalf of F.  VA does not cut off the relationship between a Veteran and a child simply because parental rights have been terminated.  The amount of apportionment was approximately 20 percent of the Veteran's VA monthly compensation benefit (excluding any income he earned from his minimum wage job), and the Board finds that the evidence does not support a finding that the apportionment caused the Veteran undue hardship during the time period in question.  Again, for a period of time during this time period, the Veteran was making extra money ($600 a month) in a minimum wage job that covered the apportionment ($400).  Additionally, due to the inaccurate statements provided by the Veteran under penalty of perjury,  the Board cannot accord his allegations of undue hardship any probative value.

In the August 2009 decision, the RO appears to find that R. did not financially support F. with the apportionment she received.  The Board is not bound by this finding or the RO's finding that, based on the Veteran's May 2005 financial disclosure, the apportionment would have caused a hardship for the Veteran and that payments should have been stopped as of June 1, 2005.  Regardless, the RO made a determination as to when the payments should be stopped and R. has not submitted any statement of disagreement to this finding.  Thus, the Board finds no basis to contest the effective date assigned in terminating the benefits.

In summary, after carefully considering the evidence of record, including R.'s, F.'s, T.'s and the Veteran's statements and the other evidence associated with the claims file, the Board is unable to conclude that a hardship existed on behalf of the Veteran at any point during the pendency of this appeal prior to the termination of apportionment benefits as of June 1, 2005.  Furthermore, the Veteran was not discharging his duties to support his child throughout the period from 1998 to 2005.  Accordingly, the Veteran's claim alleging improper payments to R. on behalf of F.'s support from 1998 to 2005 is denied.  


ORDER

The apportionment of the Veteran's VA disability compensation benefits for the support of his daughter, F, prior to June 1, 2005, was proper.



_____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


